UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7394


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LYNN RAY DAVIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:06-cr-00249-JAB-1; 1:09-cv-00802-JAB-
PTS)


Submitted:   February 10, 2011              Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lynn Ray Davis, Appellant Pro Se.      Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lynn Ray Davis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his     28   U.S.C.A.        § 2255    (West    Supp.     2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial         showing      of     the     denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.    Cockrell,     537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that        Davis    has      not   made   the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3